OPINION — AG — **** COUNTIES — LIABILITY INSURANCE — PURCHASE **** 1. THE BOARDS OF COUNTY COMMISSIONERS OF THE VARIOUS COUNTIES MAY NOT PURCHASE, WITH PUBLIC MONIES, CONTRACTS OF INSURANCE FOR GENERAL PUBLIC LIABILITY COVERING THE COURTHOUSE AND PREMISES, COUNTY BARNS AND PREMISES, PUBLIC PARKING LOTS, ETC., UNDER THE MANAGEMENT OF SAID BOARDS.  2. THE BOARDS OF COUNTY COMMISSIONERS, EITHER AS BOARDS OR SINGULARLY, MAY NOT PURCHASE, WITH PUBLIC MONIES, PUBLIC LIABILITY INSURANCE COVERING THE PERFORMANCE OF THEIR GENERAL DUTIES TO THE GENERAL PUBLIC. CITE: 11 Ohio St. 1968 Supp., 16.1 [11-16.1], OPINION NO. 69-203 ROBERT D. MCDONALD